
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2967
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for certain Federal employee
		  benefits to be continued for certain employees of the Senate Restaurants after
		  operations of the Senate Restaurants are contracted to be performed by a
		  private business concern, and for other purposes.
	
	
		1.Continued Benefits for Certain Senate
			 Restaurants Employees
			(a)DefinitionsIn this section:
				(1)ContractorThe term contractor means the
			 private business concern that enters into a food services contract with the
			 Architect of the Capitol.
				(2)Covered individualThe term covered individual
			 means any individual who—
					(A)is a Senate Restaurants employee who is an
			 employee of the Architect of the Capitol on the date of enactment of this Act,
			 including—
						(i)a permanent, full-time or part-time
			 employee;
						(ii)a temporary, full-time or part-time
			 employee; and
						(iii)an employee in a position described under
			 the second or third provisos under the subheading senate office buildings
			 under the heading Capitol
			 Buildings and Grounds under the heading
			 ARCHITECT OF THE
			 CAPITOL in the Legislative Branch Appropriations Act,
			 1972 (2 U.S.C. 2048);
						(B)becomes an employee of the contractor under
			 a food services contract on the transfer date; and
					(C)with respect to benefits under subsection
			 (c)(2) or (3), files an election before the transfer date with the Office of
			 Human Resources of the Architect of the Capitol to have 1 or more benefits
			 continued in accordance with this section.
					(3)Food services contractThe term food services
			 contract means a contract under which food services operations of the
			 Senate Restaurants are transferred to, and performed by, a private business
			 concern.
				(4)Transfer dateThe term transfer date means
			 the date on which a contractor begins the performance of food services
			 operations under a food services contract.
				(b)Election of coverage
				(1)In general
					(A)Retirement coverageNot later than the day before the transfer
			 date, an individual described under subsection (a)(2)(A) and (B) may file an
			 election with the Office of Human Resources of the Architect of the Capitol to
			 continue coverage under the retirement system under which that individual is
			 covered on that day.
					(B)Life and health insurance
			 coverageIf the individual
			 files an election under subparagraph (A) to continue retirement coverage, the
			 individual may also file an election with the Office of Human Resources of the
			 Architect of the Capitol to continue coverage of any other benefit under
			 subsection (c)(2) or (3) for which that individual is covered on that day. Any
			 election under this subparagraph shall be filed not later than the day before
			 the transfer date.
					(2)Notification to the Office of Personnel
			 ManagementThe Office of
			 Human Resources of the Architect of the Capitol shall provide timely
			 notification to the Office of Personnel Management of any election filed under
			 paragraph (1).
				(c)Continuity of benefits
				(1)PayThe rate of basic pay of a covered
			 individual as an employee of a contractor, or successor contractor, during a
			 period of continuous service may not be reduced to a rate less than the rate of
			 basic pay paid to that individual as an employee of the Architect of the
			 Capitol on the day before the transfer date, except for cause.
				(2)Retirement and life insurance
			 benefits
					(A)In generalFor purposes of chapters 83, 84, and 87 of
			 title 5, United States Code—
						(i)any period of continuous service performed
			 by a covered individual as an employee of a contractor, or successor
			 contractor, shall be deemed to be a period of service as an employee of the
			 Architect of the Capitol; and
						(ii)the rate of basic pay of the covered
			 individual during the period described under clause (i) shall be deemed to be
			 the rate of basic pay of that individual as an employee of the Architect of the
			 Capitol on the date on which the Architect of the Capitol enters into the food
			 services contract.
						(B)Treatment as Civil Service Retirement
			 Offset employeesIn the case
			 of a covered individual who on the day before the transfer date is subject to
			 subchapter III of chapter 83 of title 5, United States Code, but whose
			 employment with the Architect of the Capitol is not employment for purposes of
			 title II of the Social Security Act and chapter 21 of the Internal Revenue Code
			 of 1986—
						(i)the employment described under subparagraph
			 (A)(i) shall, for purposes of subchapter III of chapter 83 of title 5, United
			 States Code, be deemed to be—
							(I)employment of an individual described under
			 section 8402(b)(2) of title 5, United States Code; and
							(II)Federal service as defined under section
			 8349(c) of title 5, United States Code; and
							(ii)the basic pay described under subparagraph
			 (A)(ii) for employment described under subparagraph (A)(i) shall be deemed to
			 be Federal wages as defined under section 8334(k)(2)(C)(i) of title 5, United
			 States Code.
						(3)Health insurance benefitsFor purposes of chapters 89, 89A, and 89B
			 of title 5, United States Code, any period of continuous service performed by a
			 covered individual as an employee of a contractor, or successor contractor,
			 shall be deemed to be a period of service as an employee of the Architect of
			 the Capitol.
				(4)Leave
					(A)Credit of leaveSubject to section 6304 of title 5, United
			 States Code, annual and sick leave balances of any covered individual shall be
			 credited to the leave accounts of that individual as an employee of the
			 contractor, or any successor contractor. A food services contract may include
			 provisions similar to regulations prescribed under section 6308 of title 5,
			 United States Code, to implement this subparagraph.
					(B)Accrual rateDuring any period of continuous service
			 performed by a covered individual as an employee of a contractor, or successor
			 contractor, that individual shall continue to accrue annual and sick leave at
			 rates not less than the rates applicable to that individual on the day before
			 the transfer date.
					(C)Technical and conforming
			 amendmentThe second and
			 third provisos under the subheading senate office buildings under the heading
			 Capitol Buildings and
			 Grounds under the heading ARCHITECT OF THE CAPITOL in the
			 Legislative Branch Appropriations Act, 1972 (2 U.S.C. 2048) are
			 repealed.
					(5)Transit subsidyFor purposes of any benefit under section
			 7905 of title 5, United States Code, any period of continuous service performed
			 by a covered individual as an employee of a contractor, or successor
			 contractor, shall be deemed to be a period of service as an employee of the
			 Architect of the Capitol.
				(6)Employee pay; Government contributions;
			 transit subsidy payments; and other benefits
					(A)Payment by contractorA contractor, or any successor to the
			 contractor, shall pay—
						(i)the pay of a covered individual as an
			 employee of a contractor, or successor contractor, during a period of
			 continuous service;
						(ii)Government contributions for the benefits
			 of a covered individual under paragraph (2) or (3);
						(iii)any transit subsidy for a covered
			 individual under paragraph (5); and
						(iv)any payment for any other benefit for a
			 covered individual in accordance with a food services contract.
						(B)Reimbursements and payments by Architect of
			 the CapitolFrom
			 appropriations made available to the Architect of the Capitol under the heading
			 Senate Office
			 Buildings under the heading ARCHITECT OF THE
			 CAPITOL, the Architect of the Capitol shall—
						(i)reimburse a contractor, or any successor
			 contractor, for that portion of any payment under subparagraph (A) which the
			 Architect of the Capitol agreed to pay under a food services contract;
			 and
						(ii)pay a contractor, or any successor
			 contractor, for any administrative fee (or portion of an administrative fee)
			 which the Architect of the Capitol agreed to pay under a food services
			 contract.
						(7)Regulations
					(A)Office of Personnel Management
						(i)In generalAfter consultation with the Architect of
			 the Capitol, the Director of the Office of Personnel Management shall prescribe
			 regulations to provide for the continuity of benefits under paragraphs (2) and
			 (3).
						(ii)ContentsRegulations under this subparagraph
			 shall—
							(I)include regulations relating to employee
			 deductions and employee and employer contributions and deposits in the Civil
			 Service Retirement and Disability Fund, the Employees' Life Insurance Fund, and
			 the Employees Health Benefits Fund; and
							(II)provide for the Architect of the Capitol to
			 perform employer administrative functions necessary to ensure administration of
			 continued coverage of benefits under paragraphs (2) and (3), including receipt
			 and transmission of the deductions, contributions, and deposits described under
			 subclause (I), the collection and transmission of such information as
			 necessary, and the performance of other administrative functions as may be
			 required.
							(B)Thrift Savings Plan benefitsAfter consultation with the Architect of
			 the Capitol, the Executive Director appointed by the Federal Retirement Thrift
			 Investment Board under section 8474(a) of title 5, United States Code, shall
			 prescribe regulations to provide for the continuity of benefits under paragraph
			 (2) of this subsection relating to subchapter III of chapter 84 of that title.
			 Regulations under this subparagraph shall include regulations relating to
			 employee deductions and employee and employer contributions and deposits in the
			 Thrift Savings Fund.
					(d)Covered individuals not entitled to
			 severance pay
				(1)In generalExcept as provided under paragraph (2), a
			 covered individual shall not be entitled to severance pay under section 5595 of
			 title 5, United States Code, by reason of—
					(A)separation from service with the Architect
			 of the Capitol and becoming an employee of a contractor under a food services
			 contract; or
					(B)termination of employment with a
			 contractor, or successor to a contractor.
					(2)Separation during 90-day period
					(A)In general
						(i)Covered individualsExcept as provided under clause (ii), a
			 covered individual shall be entitled to severance pay under section 5595 of
			 title 5, United States Code, if during the 90-day period following the transfer
			 date the employment of that individual with a contractor is terminated as
			 provided under a food services contract.
						(ii)ExceptionClause (i) shall not apply to a covered
			 individual who is terminated for cause.
						(B)TreatmentFor purposes of section 5595 of title 5,
			 United States Code—
						(i)any period of continuous service performed
			 by a covered individual described under subparagraph (A) as an employee of a
			 contractor shall be deemed to be a period of service as an employee of the
			 Architect of the Capitol; and
						(ii)any termination of employment of a covered
			 individual described under subparagraph (A) with a contractor shall be treated
			 as a separation from service with the Architect of the Capitol.
						(e)Voluntary separation incentive
			 payments
				(1)Submission of planNot later than 30 days after the date of
			 enactment of this Act, the Architect of the Capitol shall submit a plan under
			 section 210 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 60q)
			 to the applicable committees as provided under that section.
				(2)Plan
					(A)In generalNotwithstanding section 210(e) of the
			 Legislative Branch Appropriations Act, 2005 (2 U.S.C. 60q(e)), the plan
			 submitted under this subsection shall—
						(i)offer a voluntary separation incentive
			 payment to any employee described under subsection (a)(2)(A) of this section in
			 accordance with section 210 of that Act; and
						(ii)offer such a payment to any such employee
			 who becomes a covered individual, if that individual accepts the offer during
			 the 90-day period following the transfer date.
						(B)Treatment of covered
			 individualsFor purposes of
			 the plan under this subsection—
						(i)any period of continuous service performed
			 by a covered individual as an employee of a contractor shall be deemed to be a
			 period of service as an employee of the Architect of the Capitol; and
						(ii)any termination of employment of a covered
			 individual with a contractor shall be treated as a separation from service with
			 the Architect of the Capitol.
						(f)Early retirement treatment for certain
			 separated employees
				(1)In generalThis subsection applies to—
					(A)an employee of the Senate Restaurants of
			 the Office of the Architect of the Capitol who—
						(i)voluntarily separates from service on or
			 after the date of enactment of this Act, but prior to the day before the
			 transfer date; and
						(ii)on such date of separation—
							(I)has completed 25 years of service as
			 defined under section 8331(12) or 8401(26) of title 5, United States Code;
			 or
							(II)has completed 20 years of such service and
			 is at least 50 years of age; and
							(B)except as provided under paragraph (2), a
			 covered individual—
						(i)whose employment with a contractor is
			 terminated as provided under a food services contract during the 90-day period
			 following the transfer date; and
						(ii)on the date of such termination—
							(I)has completed 25 years of service as
			 defined under section 8331(12) or 8401(26) of title 5, United States Code;
			 or
							(II)has completed 20 years of such service and
			 is at least 50 years of age.
							(2)ExceptionParagraph (1)(B) shall not apply to a
			 covered individual who is terminated for cause.
				(3)Treatment
					(A)AnnuityNotwithstanding any provision of chapter 83
			 or 84 of title 5, United States Code, an employee described under paragraph (1)
			 is entitled to an annuity which shall be computed consistent with the
			 provisions of law applicable to annuities under section 8336(d) or 8414(b) of
			 title 5, United States Code.
					(B)Separation during 90-day
			 periodFor purposes of
			 chapter 83 or 84 of title 5, United States Code—
						(i)any period of continuous service performed
			 by a covered individual described under paragraphs (1)(B) and (2) as an
			 employee of a contractor shall be deemed to be a period of service as an
			 employee of the Architect of the Capitol; and
						(ii)any termination of employment of a covered
			 individual described under paragraphs (1)(B) and (2) with a contractor shall be
			 treated as a separation from service with the Architect of the Capitol.
						(g)Congressional Accountability Act of
			 1995
				(1)Employees of the Architect of the
			 CapitolSection 101(5) of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301(5)) is amended by
			 striking , the Botanic Garden, or the Senate Restaurant and
			 inserting or the Botanic Garden.
				(2)DisabilitiesSection 210(a)(7) of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1331(a)(7)) is amended by striking
			 the Senate Restaurants and the Botanic Garden and inserting
			 the Botanic Garden.
				(3)Continuing application to certain acts and
			 omissionsFor purposes of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) a covered
			 individual shall be treated as an employee of the Architect of the Capitol with
			 respect to any act or omission which occurred before the transfer date.
				(h)Deposit of commissions
				(1)Senate Restaurants food services
			 contractAny commissions paid
			 by a contractor under a food services contract shall be deposited in the
			 miscellaneous items account within the contingent fund of the Senate.
				(2)Use of fundsAny funds deposited under paragraph (1)
			 shall be available for expenditure in the same manner as funds appropriated
			 into that account.
				(i)Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act and apply to the remainder of the
			 fiscal year in which enacted and each fiscal year thereafter.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
